EXHIBIT 10.5

 

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

 

This Amended and Restated Employment Agreement (this “Agreement”) dated as of
February 27, 2015 (the “Effective Date”), is by and between KLX Inc., a Delaware
corporation (the “Company”), and Roger M. Franks (the “Executive”). 

 

RECITALS

 

WHEREAS, the Executive and the Company entered into an Employment Agreement
dated as of October 7, 2014, that became effective on December 16, 2014 (the
“Employment Agreement”); and

 

WHEREAS, the Executive agrees to continue to provide services for the benefit of
the Company for the additional period provided herein, and the Company wishes to
procure such services as provided herein; and

 

WHEREAS, concurrently with the execution of the Employment Agreement, the
Executive and the Company entered into the 2014 Proprietary Rights Agreement
which is attached hereto as Exhibit A (the “2014 Proprietary Rights Agreement”);
and

 

WHEREAS, the Executive and the Company wish to amend and restate the Employment
Agreement in its entirety in the manner set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto, each intending to be legally
bound, do hereby agree as follows:

 

l.  Employment.Subject to Section 4 of this Agreement, the Company shall employ
the Executive as its General Counsel, Vice President – Law and Human Resources,
and the Executive shall perform services for and continue in the employment of
the Company commencing on the Effective Date until the third anniversary of the
Effective Date, and the Executive’s employment hereunder shall automatically be
extended on the first anniversary date of the Effective Date and on each
subsequent anniversary of the Effective Date for additional one (1) year periods
until either the Company or the Executive gives the other party at least thirty
(30) days’ written notice prior to the anniversary of the Effective Date of any
such year of its or  his desire to not renew the then current term of this
Agreement, unless the Executive’s employment is terminated earlier pursuant to
this Agreement as hereinafter set forth.    For purposes of this Agreement, the
term “Employment Period” shall mean the initial three (3) year period and all
extensions thereof, if any, as aforesaid, provided that the Executive continues
to be employed by the Company; provided, however that for the purposes of
Section 4 of this

 

--------------------------------------------------------------------------------

 

 

Agreement, the Employment Period shall run through the last day of the then
current Employment Period (assuming for this purpose the Executive’s continued
employment through such last day).

 

2.  Position and Duties.  The Executive shall serve the Company in the capacity
of General Counsel, Vice President – Law and Human Resources and shall be
accountable to, and shall have such other powers, duties and responsibilities,
consistent with this capacity as may from time to time be prescribed by, the
Chief Operating Officer of the Company, or his designee.  The Executive shall
perform and discharge, faithfully, diligently and to the best of his ability,
such powers, duties and responsibilities.  The Executive shall devote all of his
working time and efforts to the business and affairs of the Company. 

 

3.   Compensation.

 

(a) Salary.  During the Employment Period, the Executive shall receive a salary
(the “Salary”) payable at the rate of Three Hundred Thirty Five Thousand Dollars
($335,000) per annum. The Salary may be adjusted from time to time by the
compensation committee of the Company’s board of directors (the “Compensation
Committee”),  provided,  however, that it shall at no time be adjusted below the
Salary then in effect.  The Salary shall be paid biweekly or in accordance with
the Company’s  then current payroll practices, less all required
deductions.  The Salary shall be pro-rated for any period of service less than a
full year.

 

(b) Incentive Bonus.  During the Employment Period, the Executive may receive an
incentive target bonus for each fiscal year or portion thereof during which the
Executive has been employed hereunder as determined by the Compensation
Committee at the end of the applicable fiscal year, with the target annual
incentive opportunity to be no less than seventy-five percent  (75%) of the
Executive’s then current Salary (the “Target Bonus”), in accordance with the
Company’s executive bonus plan then in effect.  The incentive bonus shall be
paid in accordance with Company policy, but in no event later than March 15th of
the year following the year in which it is earned.

 

(c)   Expenses.  During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
his on behalf of the Company in accordance with the Company’s  then current
policies.

 

(d) Benefits.  During the Employment Period, the Executive shall be entitled to
participate in or receive benefits under any life or disability insurance,
health, pension, retirement, accident, deferred compensation, and other employee
benefit plans, programs or arrangements made generally available by the Company
to its executives, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements in effect
from time to time.  In accordance with the Company’s policies in effect from
time to time, the Executive shall also be entitled to paid vacation in any
fiscal year during the Employment Period as well as all paid holidays given by
the Company to its employees.





2

--------------------------------------------------------------------------------

 



(e) Automobile.  During the Employment Period, the Executive shall receive an
automobile allowance of $1,100 per month, payable in accordance with Company
policy as established from time to time, but in no event later than March 15th
of the year following the year in which it shall accrue.

 

(f)  Equity Awards.

 

(i) During the Employment Period, the Executive shall be eligible to participate
in the Company’s equity incentive program(s) on the terms set forth by the
Compensation Committee in its sole discretion, which program(s) may include
stock options, restricted stock awards or units (“Equity Awards”).  The targeted
grant date fair value of the annual Equity Awards shall be one hundred fifty
percent (150%) of the Executive’s  then current Salary (determined in accordance
with Financial Accounting Standards Board (FASB) Accounting Standards
Codification (ASC) Topic 718, or any successor promulgation).  The actual grant
date fair value of any Equity Award will be determined by the Compensation
Committee based on its assessment of the Executive’s performance and may be more
or less than the target amount. The Equity Awards shall be granted pursuant to
the terms of the Company’s  equity incentive program(s) and an award agreement
to be entered into between the Company and the Executive.

 

(ii) Notwithstanding any provision in the applicable award documents,  the
Executive’s  time-vested Equity Awards shall, subject to applicable law,
accelerate and become immediately vested and unrestricted and, as applicable,
become immediately exercisable and remain exercisable through the remainder of
their term following the occurrence of any of the following events:  (A) the
termination of the Executive’s employment without Cause or for Good Reason
pursuant to Section 4(e), (B) the Executive’s  termination due to Incapacity
pursuant to Section 4(c), (C) the Executive’s  death, or (D) upon a Change of
Control (as defined in Section 4(f), below).  Nothing in this Section 3(f)(ii)
shall alter the terms of any Equity Awards subject to performance-based vesting.

 

4.   Termination and Compensation Thereon. 

 

(a)  Termination Date.  Subject to the terms and conditions of this Agreement,
the Executive’s employment pursuant to this Agreement may be terminated either
by the Executive or the Company at any time and for any reason.  The term
“Termination Date” shall mean the date upon which the Executive’s employment is
terminated (i) by his death, (ii) by his Incapacity (as defined in Section
4(c)), (iii) otherwise in accordance with this Agreement, (iv) upon the
occurrence of a Change of Control in accordance with Section 4(f), or (v) for
any other reason, the Executive incurs a Separation from Service (as defined in
Section 12(c)).

 

(b)  Death.  The Executive’s employment shall terminate upon his death.  In such
event, the Company shall, within thirty (30) days following the date of death,
pay to such person as the Executive shall have designated in a notice filed with
the Company, or, if no such person shall have been designated, to the
Executive’s estate, a lump-sum amount equal to the sum of (A) a





3

--------------------------------------------------------------------------------

 



prorated portion of 75% of the Executive’s then current Salary, with the
prorated amount to be determined based on the number of days that the Executive
was employed by the Company in the year during which the Termination Date
occurs, (B) the Executive’s Salary for the remainder of the Employment Period,
(C) the maximum annual contribution under the Company’s deferred compensation
plan of seven and a half percent (7.5%) of the Executive’s total base salary and
annual cash bonus (with such maximum amount to be determined in accordance with
the terms of the applicable deferred compensation plan) that would have been
made during the remainder of the Employment Period and (D)  two  (2) times the
Executive’s Target Bonus, in the case of each of clauses (B), (C) and (D) at the
rates in effect as of the Termination Date (the lump sum amount determined in
accordance with this Section 4(b), the “Termination Amount”).

 

(c)  Incapacity.  If, in the reasonable judgment of the Company’s Chief
Operating Officer, as a result of the Executive’s incapacity due to physical or
mental illness, the Executive shall have been absent from his full-time duties
as described in this Agreement for the entire period of six (6) consecutive
months (“Incapacity”), the Executive’s employment shall terminate at the end of
the six (6)-month period.  In such event, upon the Termination Date, the Company
shall pay to the Executive a lump-sum amount equal to the Termination
Amount.  The lump sum payment shall be made on the sixtieth (60th) day following
the Termination Date, provided that prior to the payment date the Executive
signs a waiver and release agreement in the form provided by the Company and
such waiver and release becomes effective and irrevocable in its entirety prior
to such date.  If the waiver and release does not become effective and
irrevocable on or prior to the payment date set forth in the preceding sentence,
the Company shall have no further obligations pursuant to Sections 4(c) or 4(g)
of this Agreement.  Any dispute between the Company’s  President or Chief
Operating Officer and the Executive with respect to the Executive’s Incapacity
shall be settled by reference to a competent medical authority mutually agreed
to by the Company’s President Chief Operating Officer and the Executive, whose
decision shall be limited to a determination of whether the Company’s  President
or Chief Operating Officer had exercised reasonable judgment in making a
determination of the Executive’s Incapacity and shall be binding on all parties,
without any right to appeal.

 

(d)  Termination by the Company for Cause; Resignation by the Executive without
Good Reason.

 

(i) If the Executive’s employment is terminated by the Company for Cause or the
Executive resigns his employment for any reason (other than for Good Reason, as
defined below), the Company shall have no further obligations to the Executive
hereunder after the Termination Date, except for unpaid Salary and benefits
accrued through the Termination Date.

 

(ii) For purposes of this Agreement, “Cause” shall mean (A) the Executive’s
material failure, refusal or neglect to perform and discharge his powers, duties
and responsibilities hereunder (including duties prescribed by the Chief
Operating Officer pursuant to Section 2), other material breach of the terms
hereof, or breach of any fiduciary duties he may have because of any position he
holds with the Company or any subsidiary or affiliate thereof; (B) the willful
engaging by the Executive in misconduct which is materially injurious to the





4

--------------------------------------------------------------------------------

 



Company, monetarily or otherwise; or (C) a felony conviction or a conviction for
any crime involving the Executive’s personal dishonesty or moral turpitude.

 

(iii) For purposes of this Agreement, “Good Reason” shall mean any of the
following events, which continues for more than thirty (30) days after the
Executive’s written notice to the Company thereof: (A) the Executive’s principal
office location is moved to, and continues to be, a location more than fifty
(50) miles from its current location (it being understood that travel shall not
be considered a move or relocation); (B) Executive’s position, powers, duties
and responsibilities under Section 2 above are and continue to be materially
reduced without his written agreement, or (C) his compensation and benefits
payable are and continue to be eliminated or materially reduced without his
written agreement. Unless the Executive gives the Company a written notice
setting forth the basis of the occurrence of the Good Reason event in reasonable
detail within ninety (90) days of the Executive’s knowledge of the event which,
after any applicable notice and the lapse of the 30-day cure period set forth
above, would constitute Good Reason, such event will cease to be an event
constituting Good Reason.

 

(e) Termination Without Cause; Termination for Good Reason. The Company may
terminate the Executive’s employment hereunder at any time without Cause, and
the Executive may terminate his employment hereunder at any time for Good
Reason. In such event, the Company shall pay to the Executive a lump-sum amount
equal to the Termination Amount.  The lump sum payment shall be made on the
sixtieth (60th) day following the Termination Date, provided that prior to the
payment date the Executive signs a waiver and release agreement in the form
provided by the Company and such waiver and release becomes effective and
irrevocable in its entirety prior to such date. If the waiver and release does
not become effective and irrevocable on or prior to the payment date set forth
in the preceding sentence, the Company shall have no further obligations
pursuant to Sections 4(e) or 4(g).

 

(f) Change of Control.    

 

(i) If a Change of Control occurs during the Employment Period, the Executive’s
employment shall be terminated, and the Company shall pay to the Executive a
lump-sum amount equal to the Termination Amount; provided, that the Termination
Amount shall be calculated using rates as in effect on the Change of Control
Date.  The lump sum payment shall be made within thirty (30) days following the
Change of Control Date without any action by the Executive.  For purposes of
determining the Company’s obligations under this Section 4(f), the date on which
a Change of Control is effective shall be referred to as the “Change of Control
Date.”

 

(ii) For purposes of this Agreement, a “Change of Control” shall mean a “change
in control event” within the meaning of the default rules under Section 409A of
the U.S. Internal Revenue Code of 1986, as amended, and the regulations and
guidance promulgated thereunder (“Section 409A”).  The obligations of the
Company pursuant to this Section 4(f) shall survive any termination of this
Agreement or the Executive’s employment or any resignation of





5

--------------------------------------------------------------------------------

 



such employment by the Executive pursuant to this Section 4(f).

 

(g)  Benefit Continuation.  If the Executive’s employment is terminated pursuant
to Sections 4(c), 4(e) or 4(f), the Company shall provide the Executive and his
eligible dependents with continued participation in medical, dental and health
benefit plans available to the Company’s executive officers on similar terms and
conditions as active executives, from the Termination Date until the date that
is eighteen (18) months following the Termination Date;  provided,  however,
that the continuation of such benefits shall be subject to the respective terms
of the applicable plan, in effect from time to time, and the timely payment by
the Executive of his applicable share of the applicable premiums in effect from
time to time and, except with respect to a termination of employment pursuant to
Section 4(f), that the Executive signs a waiver and release agreement in the
form provided by the Company and such waiver and release becomes effective and
irrevocable in its entirety.  The benefit continuation provided pursuant to this
Section 4(g) shall satisfy the Company’s obligation to provided continuation
coverage under COBRA. To the extent that reimbursable medical and dental care
expenses constitute deferred compensation for purposes of Section 409A, the
Company shall reimburse the medical and dental care expenses as soon as
practicable consistent with the Company’s practice, but in no event later than
the last day of the calendar year next following the calendar year in which such
expenses are incurred.  This is in addition to, and not in lieu of, any
retirement health benefit program to which the Executive may otherwise be
entitled.

 

5.  Amendments.  No amendment to this Agreement or any Exhibit hereto shall be
effective unless it shall be in writing and signed by each party hereto.

 

6.  Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or sent by facsimile at a
facsimile number provided in writing by the receiving party or three days after
being mailed by registered or certified mail (return receipt requested) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

 

If to the Company, to it at:

 

 

KLX Inc.

1300 Corporate Center Way

Wellington, FL  33414

Attention: Chief Operating Officer

 

If to the Executive, to him at:

 

 

Roger M. Franks

9568 Savona Winds Drive

Delray Beach, FL 33446





6

--------------------------------------------------------------------------------

 



7.  Entire Agreement.  This Agreement and the 2014 Proprietary Rights Agreement
constitute the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties.

 

8.  Headings.  The headings in this Agreement are for convenience of reference
only and shall not alter or otherwise affect the meaning of this Agreement.

 

9.  Counterparts.  This Agreement may be executed in any number of counterparts
which together shall constitute one instrument.

 

10.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida  and shall in all respects be
interpreted, enforced, and governed under the laws of said State, without regard
for, or consideration of, any conflicts of law principles.

 

11.  Withholding.  All payment made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 

12.  Section 409A.

 

(a)  If any amounts that become due under Section 4 of this Agreement constitute
“nonqualified deferred compensation” within the meaning of Section 409A, payment
of such amounts shall not commence until the Executive incurs a “Separation from
Service” (as defined in Section 12(c), below) if and only if necessary to avoid
accelerated taxation or tax penalties in respect of such amounts.

 

(b)  Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “Specified Employee” (as defined in Section 12(c), below) he
shall not be entitled to any payments upon a Separation from Service until the
earlier of (i) the date which is the first (1st) business day following the date
that is six (6) months after the Executive’s Separation from Service for any
reason other than death or (ii) the Executive’s date of death.  The provisions
of this Section 12(b) shall only apply if required to comply with Section 409A.

 

(c)   For purposes of this Agreement, “Separation from Service” shall have the
meaning set forth in Section 409A(a)(2)(A)(i) and determined in accordance with
the default rules under Section 409A.    “Specified Employee” shall have the
meaning set forth in Section 409A(a)(2)(B)(i), as determined in accordance with
the uniform methodology and procedures adopted by the Company and then in
effect.

 

(d)   It is intended that the terms and conditions of this Agreement comply with
Section 409A.  If any provision of this Agreement contravenes any regulations or
Treasury guidance promulgated under Section 409A, or could cause any amounts or
benefits hereunder to be subject to taxes, interest and penalties under Section
409A, the Company may, in its sole discretion and without the Executive’s
consent, modify the Agreement to:  (i) comply with, or avoid being





7

--------------------------------------------------------------------------------

 



subject to, Section 409A, (ii) avoid the imposition of taxes, interest and
penalties under Section 409A, and/or (iii) maintain, to the maximum extent
practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A. This Section 12(d) does not create
an obligation on the part of the Company to modify this Agreement and does not
guarantee that the amounts or benefits owed under this Agreement will not be
subject to interest and penalties under Section 409A.

 

(e)   Anything in this Agreement to the contrary notwithstanding, no
reimbursement payable to the Executive pursuant to any provisions of this
Agreement or pursuant to any plan or arrangement of the Company Group covered by
this Agreement shall be paid later than the last day of the calendar year
following the calendar year in which the related expense was incurred, except to
the extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A.  No amount reimbursed during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year.

 

13.  Enforceability; Waiver.  The invalidity and unenforceability of any term or
provision of this Agreement shall not affect the validity or enforceability of
any other term or provision of this Agreement.  The Executive’s or the Company’s
failure to insist upon strict compliance with any provision hereof or any other
provision of this Agreement or the failure to assert any right that the
Executive or the Company may have hereunder, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this
Agreement.  Similarly, the waiver by any party hereto of a breach of any
provision of this Agreement by the other party will not operate or be construed
as a waiver of any other or subsequent breach by such other party.

 

14.   Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors and permitted
assigns.  This Agreement may be assigned by the Company. The Executive may not
assign or delegate his duties under this Agreement without the Company’s prior
written approval.

 

15.  Survival.  The obligations of the Executive pursuant to the 2014
Proprietary Rights Agreement (where applicable) and the entitlements of the
Executive and obligations of the Company pursuant to Section 4 of this
Agreement, shall each survive any termination or expiration of this Agreement,
or any termination or resignation of the Executive’s employment, as the case may
be.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

EXECUTIVE

 

 

 

 

 

 /s/ Roger Franks

 

Roger M. Franks

 

 

 

 

 

KLX INC.

 

 

 

 

 

 /s/ Amin J. Khoury

 

Amin J. Khoury

 

Chairman and Chief Executive Officer

 

 

 

[SIGNATURE PAGE – FRANKS AMENDED AND RESTATED EMPLOYMENT AGREEMENT]

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

KLX 2014 PROPRIETARY RIGHTS AGREEMENT

 

This Proprietary Rights Agreement (“Agreement”) is intended to set forth in
writing my responsibility to KLX Inc. and/or any of its subsidiaries or
affiliated businesses (collectively the “Company”) during my employment,
consultancy, and/or tenure as an independent contractor with the Company and
thereafter. I recognize that the Company is engaged in a continuous program of
research, development and production respecting its business, present and
future. As part of my employment, consultancy, and/or tenure as an independent
contractor with the Company, I have certain obligations relating to business,
confidential and/or proprietary information of the Company, as well as to
inventions which I may develop during my employment, consultancy, and/or tenure
as an independent contractor with the Company.

 

I acknowledge and agree that:

 

1.



Agreement, Effective Date.  This Agreement shall be effective on, the first day
of my employment, consultancy, and/or tenure as an independent contractor with
the Company and shall continue in effect throughout my employment, consultancy,
and/or tenure as an independent contractor (the “Agreement Period”). As an
inducement to and in consideration of my acceptance and/or continuation of
employment, consultancy, and/or tenure as an independent contractor with the
Company, and the Company’s compensating me for services and extending to me
certain other benefits of a compensatory nature, but without any obligation on
the Company’s part to continue such employment, compensation or benefits for any
specified period whatsoever, I agree to protect, safeguard and maintain the
integrity and confidentiality of the Company’s valuable assets and legitimate
business interests in accordance with the terms and conditions set forth in this
Agreement.

 

2.



Confidentiality.  I will maintain in confidence and will not disclose or use,
either during or after the Agreement Period, any “Proprietary Information”,
whether or not in written form, except to the extent required to perform my
duties on behalf of the Company. Proprietary Information means all of the
following materials and information that I use, receive, have access to,
conceive or develop or have used, received, conceived or developed, in whole or
in part, in connection with my employment, consultancy, and/or tenure as an
independent contractor with the Company:

 

(i)



Written materials of the Company;

 

(ii)



The names and information relating to customers and prospective customers of the
Company and/or persons, firms, corporations or other entities with whom the
Company has provided goods or services at any time, including contact persons,
addresses and phone numbers, their characteristics and preferences and types of
services provided to or received from those customers and prospective customers;

 

(iii)



The terms of various agreements between the Company and any third parties,
including without limitation, the terms of customer agreements, vendor or
supplier agreements, lease agreements, advertising agreements, fee arrangements,
terms of dealing and the like;

 

(iv)



Any data or database, trading algorithms or processes, or other information
compiled by the Company, including, but not limited to, customer lists, customer
information, information concerning the Company, or any business in which the
Company is engaged or contemplates becoming engaged, any company with which the
Company engages in business, any customer, prospective customer or other person,
firm or corporation to whom or which the Company has provided goods or services
or to whom or which any employee of the Company has provided goods or services
on behalf of the Company, or any compilation, analysis, evaluation or report
concerning or deriving from any data or database, or any other information;

 

(v)



All policies, procedures, strategies and techniques regarding the services
performed by the Company or regarding the training, marketing and sales of the
Company, either oral or written. The Company’s internal corporate policies and
practices related to its services, price lists, fee arrangements and terms of
dealings with customers or potential customers





 

--------------------------------------------------------------------------------

 



or vendors. Information relating to formulas, records, research and development
data, trade secrets, processes, other methods of doing business, forecasts and
business and marketing plans;

 

(vi)



Any other information, data, know-how or knowledge of a confidential or
proprietary nature observed, used, received, conceived or developed by me in
connection with my employment, consultancy, and/or tenure as an independent
contractor by the Company, including and not limited to the Company’s
methodologies, price strategies, price lists, costs and quantities sold,
financial and sales information, including, but not limited to, the Company’s
financial condition, business interests, initiatives, objectives, plans or
strategies; internal information regarding personnel identity, skills,
compensation, organizational charts, budgets or costs of individual departments,
and the compensation paid to those working for or who provide services to the
Company; and performance of investments, funds or portfolio companies, including
any “track record” or other financial performance information or results;

 

(vii)



All other non-public information regarding the amount and nature of the capital
and assets owned or controlled by, or net worth of, the Company and/or any of
the Company’s shareholders, members, partners, employees or investors; the
investments made, directly or indirectly, by the Company (including, but not
limited to, any partnerships, corporations or other entities in which the
Company may invest and the assets which any of those entities acquires); the
expected or actual rates of return or holding periods of any investment by the
Company; the respective interest in any investment of any of its shareholders,
members, partners or investors or the manner in which those interests are held;
the identities of the other persons or entities who participate in any
investment made by the Company; and financial statements, projections, budgets
and market information;

 

(viii)



All discoveries, software (including, without limitation, both source code and
object code), models, drawings, photographs, specifications, trademarks,
formulas, patterns, devices, compilations and all other proprietary know-how and
technology, whether or not patentable or copyrightable, and all copies and
tangible embodiments of any of the foregoing, and that have been or will be
created for the Company by me, whether alone or with others;

 

(ix)



The Company’s inventions, products, research and development, production
processes, manufacturing and engineering processes, machines and equipment,
finances, customers, marketing, and production and future business plans,
information belonging to customers or suppliers of the Company disclosed
incidental to my employment, consultancy, and/or tenure as an independent
contractor and any other information which is identified as confidential by the
Company; and

 

(x)



“Trade Secrets”, which shall include, but not be limited to, information
regarding formulas, processes or methods that: (a) derive independent economic
value, actual or potential, from not being generally known to or readily
ascertainable by proper means, by other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of reasonable efforts by the
Company to maintain its secrecy. “Trade Secrets” shall also include all other
information or data that qualifies as a trade secret under applicable law.

 

3.



Inventions.

 

3.1Definition of Inventions used in this Agreement: the term “Invention” means
any new or useful art, discovery, contribution, finding or improvement, whether
or not patentable, and all related know-how. Inventions include, but are not
limited to, all designs, discoveries, formulas, processes, manufacturing
techniques, semiconductor designs, computer software, inventions, improvements
and ideas.

 

3.2Disclosure and Assignment of Inventions.

 

(i)



I will promptly disclose and describe to the Company all Inventions which I may
solely or jointly conceive, develop, or reduce to practice during the Agreement
Period (i) which relate, at the time of conception, development or reduction to
practice of the Invention, to





 

--------------------------------------------------------------------------------

 



the Company’s business or actual or demonstrably anticipated research or
development, (ii) which were developed, in whole or in part, on the Company’s
time or with the use of any of the Company’s equipment, supplies, facilities or
Trade Secrets, or (iii) which resulted from any work I performed for the Company
(the “Company Inventions”). I assign all my right, title and interest worldwide
in the Company Inventions and in all intellectual property rights based upon the
Company Inventions. However, I do not assign or agree to assign any Inventions
relating in any way to the Company business or demonstrably anticipated research
and development which were made by me prior to my employment, consultancy,
and/or tenure as an independent contractor with the Company, which Inventions,
if any, are identified on Appendix “A” to this Agreement. Appendix “A” contains
no confidential information. I have no rights in any Inventions other than the
inventions specified in Appendix “A”. If no such list is attached, I have no
such Inventions or I grant an irrevocable, nonexclusive, royalty-free, worldwide
license to the Company to make, use and sell Inventions developed by me prior to
my employment, consultancy, and/or tenure as an independent contractor with the
Company.

 

(ii)



I recognize that Inventions relating to my activities while working for the
Company and conceived or made by me, along or with others, within one (1) year
after termination of the Agreement Period may have been conceived in significant
part while I was retained by the Company. Accordingly, I agree that such
Inventions shall be presumed to have been conceived during my employment,
consultancy, and/or tenure as an independent contractor with the Company and
assign such Inventions to the Company as a Company Invention unless and until I
have established the contrary. I agree to disclose promptly in writing to the
Company all Inventions made or conceived by me for one (1) year after the
Agreement Period, whether or not I believe such Inventions are subject to this
Agreement, to permit a determination by the Company as to whether or not the
Inventions should be the property of the Company. Any such information will be
received in confidence by the Company.

 

3.3Nonassignable Inventions.  This Agreement does not apply to an invention
which qualifies fully as a nonassignable invention under the laws of the state
of Florida.

 

4.



Use and Return of Proprietary Information and Trade Secrets:

 

(i)



I agree that under no circumstance and at no time shall any of the Proprietary
Information and Trade Secrets be taken from the Company’s premises and that
under no circumstances and at no time shall any of the Proprietary Information
and Trade Secrets be duplicated, in whole or in part, without the express
written permission of the Company, which permission may be granted or denied in
the Company’s sole and absolute discretion;

 

(ii)



I agree that, upon termination of my employment (if applicable) and/or tenure as
an independent contractor with the Company for any reason (regardless of whether
or not the Company retains me as a consultant) or at any other time upon the
Company’s request, I shall return to Company, without retaining any copies, all
Proprietary Information and Trade Secrets, as well as all other Company’s
documents and other materials, which are in my possession regardless of the form
in which any such materials are kept;

 

(iii)



I covenant and agree that all right, title and interest in any Proprietary
Information and Trade Secrets shall be and shall remain the exclusive property
of the Company and shall be and hereby are vested and assigned by me to the
Company. I agree to promptly disclose to the Company all Proprietary Information
and Trade Secrets developed in whole or in part by me within the scope of this
Agreement. In relation to my employment, consultancy, and/or tenure as an
independent contractor or the performance of this Agreement, I have created or
may create certain work product for the Company that may be copyrighted or
copyrightable under the laws of the United States. To the extent that any such
work product is created, I will be considered to have created a Work Made for
Hire as defined in 17 U.S.C. § 101, and the Company shall have the sole right to
the copyright. In the event that any such work product created by me does not
qualify as a Work Made for Hire, I hereby assign the copyright and all rights,
throughout the world, in





 

--------------------------------------------------------------------------------

 



and to the work product to the Company, as provided for in paragraph (v) below.
I agree to turn over to the Company all physical manifestations of the
Proprietary Information and Trade Secrets in my possession or under my control
at the request of the Company;

 

(iv)



I acknowledge that all documents, in hard copy or electronic form, received,
created or used by me in connection with my employment, consultancy, and/or
tenure as an independent contractor with the Company are and will remain the
property of the Company. I agree to return all such documents (including all
copies) promptly upon the termination of my employment, consultancy, and/or
tenure as an independent contractor, certify that no other documents remain, and
agree that, during or after my employment, consultancy, and/or tenure as an
independent contractor, I will not, under any circumstances, without the written
consent of the Company, disclose those documents to anyone outside the Company
or use those documents for any purpose other than the advancement of the
Company’s interests;

 

(v)



I agree to assist the Company, or its designee, at the Company’s expense, in
every proper way to secure the Company’s rights in the work product (including
Proprietary Information and/or Trade Secrets) and any rights relating thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem proper or necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such work product and any rights relating
thereto, and testifying in a suit or other proceeding relating to such work
product and any rights relating thereto. I further agree that my obligation to
execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the termination of this Agreement. In
connection with my execution of this Agreement, I hereby irrevocably grant to
the Company an irrevocable power of attorney designating and appointing the
Company’s duly authorized officer as my agent and attorney in fact, should I
become unable because of my mental or physical incapacity or for any other
reason, to sign any documents with respect to any work product including,
without limitation, permitting the Company to apply for or pursue any
application for any United States or foreign patents or copyright registrations
covering such work product. In connection with such power of attorney, I permit
the agent to act for and on my behalf and stead to execute and file any papers,
oaths and to do all other lawfully permitted acts with respect to such work
product with the same legal force and effect as if executed or done by me.

 

5.



Competitive Employment.  During the Agreement Period, including any extensions
thereof (as applicable), I agree that I will not directly or indirectly own,
manage, work for, provide services to, obtain financial interest in, control or
participate in the ownership, management or control of, or be employed or
engaged by or otherwise affiliated or associated as a consultant, director,
agent, independent contractor or otherwise with any other corporation,
partnership, proprietorship, firm, association or other entity that is engaged
in any manner in the business of the Company. 

 

I further agree that during the same period I will not directly or indirectly
own, manage, work for, provide services to, obtain financial interest in,
control or participate in the ownership, management or control of, or be
employed or engaged by or otherwise affiliated or associated as a consultant,
director, agent, independent contractor or otherwise with any business entity
that is not engaged in the business of the Company in any market in which the
Company conducts business or provides services where such other business entity
could utilize or gain a business or economic advantage through the use of
Confidential Information, Trade Secrets, my training by the Company, my
relationship with the Company’s customers, suppliers, vendors, clients or
investors or prospective customers, suppliers, vendors, clients or investors or
the Company’s goodwill.

 

I may make passive investments in publicly traded entities not to exceed 3% of
the outstanding voting securities of such public entity, provided, however, that
such investment do not prevent me from abiding by this Agreement, including this
Paragraph 5.

 

6.



Non-solicitation.  During the Agreement Period and for a period of two (2) years
thereafter, I will not solicit or encourage, or cause others to solicit or
encourage, any employees, suppliers, vendors, or consultants of/to





 

--------------------------------------------------------------------------------

 



the Company to terminate their employment or other relationship, as applicable,
with the Company.

 

7.



Acts to Secure Proprietary Rights.  I agree to perform, during and after the
Agreement Period, all acts deemed necessary or desirable by the Company to
permit and assist it, at the Company’s expense, in perfecting and enforcing the
full benefits, enjoyment, rights and title throughout the world in the Company
Inventions. Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in the registration and enforcement of
applicable patents and copyrights or other legal proceedings.

 

8.



No Conflicting Obligations.  My performance of this Agreement does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me prior to my employment, consultancy, and/or
tenure as an independent contractor with the Company. I will not disclose,
induce, or permit the Company to, either directly or indirectly, use, any
confidential or proprietary information or material belonging to any previous
employer or other person or entity. I am not a party to any other agreement that
will interfere with my full compliance with this Agreement. I will not enter
into any agreement, whether written or oral, conflicting with the provisions of
this Agreement.

 

9.



Survival. Notwithstanding the termination of the Agreement Period, this
Agreement shall survive such termination and continue in accordance with its
terms and conditions. Unless provided otherwise in a written contract with the
Company, this Agreement does not in any way restrict my right or the right of
the Company to terminate my employment, consultancy, and/or tenure as an
independent contractor at any time, for any reason or for no reason.

 

10.



Specific Performance.  A breach of any of the promises or agreements contained
herein will result in irreparable and continuing damage to the Company for which
there will be no adequate remedy at law, and the Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages, if appropriate).

 

11.



Waiver.  The waiver by the Company of a breach of any provision of this
Agreement by me will not operate or be construed as a waiver of any other or
subsequent breach by me.

 

12.



Severability.  If any part of this Agreement is found invalid or unenforceable,
that part will be amended to achieve as nearly as possible the same economic
effect as the original provision and the remainder of this Agreement will remain
in full force.

 

13.



Governing Law. This Agreement will be governed by and construed in accordance
with the laws (other than the conflict of laws rules) of the state of Florida.

 

14.



Entire Agreement.  Except for the Employment Agreement between you and the
Company, this Agreement and the Exhibits to this Agreement constitute the entire
agreement between the parties relating to this subject matter and supersede all
prior or simultaneous representations, discussions, negotiations and agreements,
whether written or oral, except for prior proprietary rights agreements which
shall for the period prior to the effective date of this agreement be deemed to
be in addition to, and not in lieu of, this Agreement for such prior period.
This Agreement may be amended or modified only with the written consent of both
me and the Company. No oral waiver, amendment or modification will be effective
under any circumstances whatsoever.

 

15.



Assignment.  This Agreement may be assigned by the Company. I may not assign or
delegate my duties under this Agreement without the Company’s prior written
approval. This Agreement shall be binding upon my heirs, successors and
permitted assignees.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

EMPLOYEE

 

 

 

 

Date:

10/7/2014

 

 

 /s/ Roger Franks

 

 

(Name)

 

 

 

 

 

 

 

 

 Roger Franks

 

 

(Printed Name)

 

 

 

 

Date:

10/8/2014

 

KLX INC.

 

 

 

 

 

 

By:

  /s/ Amin J. Khoury

 

 

 

 

 

 

Title: Chairman and Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------

 

Appendix A to the 2014 Proprietary Rights Agreement



 

--------------------------------------------------------------------------------